BUSSEY, Presiding Judge:
Roy Douglas Bly, hereinafter referred to as defendant, was charged, tried and convicted of nine offenses of Burglary in the Second Degree, in the District Court of Oklahoma County; his punishment was fixed at two years imprisonment in each case, to run concurrently, and from said judgments and sentences, timely appeals have been perfected to this Court, which are consolidated in this opinion.
Since the single issue determinative of these appeals concerns the sufficiency of the evidence, we do not deem it necessary to recite the facts of the case; suffice it to say, in the trial of each of the nine cases, the serial numbers of the dryers and washers alleged to have been burglarized, were not proven. The Attorney General confesses error, and we accordingly Reverse And Remand For A New Trial the judgments and sentences rendered in the District Court of Oklahoma County, Cases Nos. CRF-69-2651; CRF-69-2652; CRF-69-2653; CRF-69-2654; CRF-69-2655; CRF-69-2656; CRF-69-2657; CRF-69-2658; and CRF-69-2659.
The Clerk of this Court is directed to file a copy of this opinion in each of the Court of Criminal Appeals Nos. A-16,549; A-16,550; A-16,551; A-16,552; A-16,553; A-16,554; A-16,555; A-16,556; and A-16,557.
NIX, J., concurs.